Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This a Non-Final Office Action is the first office action in response to Application Serial 16/932,044 filed on July 17, 2020.   The claims 1-20 are pending in this application and have been rejected below.


Information Disclosure Statement

The Applicant did not submit an Information disclosure statements (IDS).


Drawings

Standards for drawings are described under 37 CFR 1.84 (a). There are two acceptable categories for presenting drawings in utility and design applications.(1) Black ink. Black and white drawings are normally required. (2) Color. Color drawings are permitted in design applications. Figures 1-47, are gray scale and should be submitted so that all details in the drawings are reproducible in black and white. See MPEP 608.02 Section V.


Claim Rejections  - 35 USC§  101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 8 and 15) recite “: providing … receiving, … , location information data associated 1-20, in view of the claim limitations, the claims are directed to the abstract idea of receiving, … , location information … associated with one or more assets; generating, … , one or more maps based on the location information …; displaying, … , the one or more maps … , each map covering at least a portion of the one or more assets; receiving, …, an input to select one or more map types based on the one or more assets; and displaying, …, the one or more selected map types... 

Each of these limitations are directed to receiving information about an asset location, and displaying the asset location on a map,   and thus, the claims are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are direct to certain methods of organizing human activity.  Accordingly, the claims are directed to a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors implement the following steps:…”, “by the one or more computers”, “by the one or more computers”, “…by the one or more computers…”,  “through a graphical user interface provided by the computing device”,  …” in claim 1;   no additional elements are recited, in claim 2,3; “by the one or more computers”, in claim 4, 5, 6 “by the one or more computers”, “a single display”, in claim 5;  “the display”, in claim 7; “A system comprising a location and marking system configured to be in electronic communication”, “ the location and marking system comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain, generating, transmitting, receiving, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-15, and 16-20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Peleg, et al. (US 7920983 B1) at ( [column 6 lines 19-26],[column  24 lines 25-40].], [Figure 1], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [071]-[076], [Figure 47] describing that the embodiments of the invention may be implemented a an mobile phone (e.g, an Apple iPhone®)., the computer system 210 is configured to include and/or operate and/or process computer-executable code of one or more of the above-mentioned program logic, 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

 In addition, as noted above, with respect to the providing, receiving, generating, displaying these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-15, and 16-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 2-7, 9-15, and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2)  as being anticipated by Peleg (US-7920983-B1).



Regarding Claim 1,  

A method comprising: providing one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors implement the following steps: 

Peleg [column 6 line 19-24] teaches a system monitoring resources in a water distribution system., As shown in Figure 1, the system includes a Water Network Analysis Engine 100 composed of various software modules and databases residing on computer hardware.   Peleg [column 6 lines 19-26],[Figure 1]; Peleg 

receiving, by the one or more computers, location information data associated with one or more assets; 

Peleg [column 15 line 10-13] teaches is the system detects and classifies a leak, the associated data provided to a user interface may be a map showing the location of the leak., Peleg [column 15 line 10-13], [column 13 lines 15-20].  


generating, by the one or more computers, one or more maps based on the location information data; 

[same as above], the associated data provided to a user interface may be a map showing the location of the leak., Peleg [column 15 line 10-13], [column 13 lines 15-20]. Peleg [column 15 line 10-13], [column 13 lines 15-20].  

displaying, by the one or more computers, the one or more maps through a graphical user interface provided by the computing device, each map covering at least a portion of the one or more assets; 


[same as above], Peleg [column 15 line 10-13], [column 13 lines 15-20] and [same as above], Peleg [column 22 lines 6-12] displays detected events and their associated information to a user. Figure 12 includes UI screenshot 1201 and map 1207, Peleg [column 22 lines 4-12], [Figure 12].
  

receiving, by the one or more computers, an input to select one or more map types based on the one or more assets; 

[Same as above], Peleg [column 15 line 10-13], [column 13 lines 15-20], Peleg [column 22 lines 4-12], [Figure 12] and Peleg [column 22 lines 20-40] teaches  the person viewing the user interface 1201 to select an event in the events list panel 1203. Detailed information associated with the selected event is reproduced 

and displaying, by the one or more computers, the one or more selected map types.  

[Same as above], Peleg [column 22 lines 4-12], [column 22 lines 20-40] teaches  the person viewing the user interface 1201 to select an event in the events list panel 1203. Detailed information associated with the selected event is reproduced as event information 1205, graphs 1204 and 1206, and map 1207., the event is associated with a specific meter, and the location of the meter is produced on the map 1207. The event map 1207 may also be enabled to display an area of the network affected by the detected event, or an estimated area within which the exact event location is statistically likely. [Figure 12].



Regarding Claim 2,  

The method of claim 1, wherein the one or more maps include one or more representations of the one or more assets based at least in part on corresponding actual physical locations of the one or more assets.  

[Same as claim 1], Peleg [column 22 lines 33-40], [Figure 12].



Regarding Claim 3,  

The method of claim 1, wherein the one or more map types include one or more of a gas distribution map type, a gas transmission map type, an electrical distribution map type, an electrical transmission map type, a hydroelectric map type, a fiber map type, and/or a combination thereof.  

Peleg [column 7 lines 19-20] teaches a monitored water distribution system.; Peleg [column 11 lines 65-68] teaches examples of events detected by the analysis engine are water leak, a burst, a faulty meter a water theft, a communication fault, a water quality issue.;  Peleg [column 6 lines 47-52], [Figure 1]. 

Peleg [column 24 lines 15-20] teaches the invention applies not only to water utility networks, but to any type of distribution system. Other types of distribution systems may be: oil, wastewater or sewage, gas, electric, telephony, or other energy delivery systems which involve fluid or flowing resources from one area to consumer



Regarding Claim 4, 

The method of claim 1, further comprising: generating, by the one or more computers, one or more tickets associated with the one or more assets; 

Peleg [column 3 lines 27-28] teaches the network events are reported to a user via a user interface. In some embodiments the water network events are stored  in a database  so they may be accessible to a variety of interface modules that report events… including through event lists… and trouble tickets or other alerts., Peleg [column 3 lines 27-31].;

and displaying, by the one or more computers, the one or more tickets.  

Peleg [column 8 lines 5-10] teaches the interfaces 108-112 may be computerized devices … or may be pushed out such devices for viewing by users or input into other systems such as trouble tickets. Peleg [column 7 lines 58-67] –[column 8 lines 1-10].



Regarding Claim 5,  

The method of claim 4, further comprising: generating, by the one or more computers, a split screen display view including the one or more tickets and the one or more map within a single display.  

Peleg teaches  the person viewing the user interface 1201 selects an event in the events list panel 1203,.  Detailed information associate with the selected event is reproduced as event information 12-5, graphs 1204, and 1206, and a map 1207, Peleg [column 22 lines 23-34],[Figure 12]



Regarding Claim 6, 

The method of claim 4, further comprising: generating, by the one or more computers, a dashboard display of the one or more tickets filtered by division, linear feet, units, and/or a combination thereof.  

Peleg [column 23 lines 31-32] teaches screenshots of the UI generated by the reports interface, the screen Figure 15.; Peleg [column 23 lines 42-44], [column 23 lines 48-51] teaches the user  may choose the display of events based on meter values events, dates, and status of the events.  The user can sort and filter events by various filed characteristics, for example, to view only recent and unresolved events, events sorted by type and to update event statuses and other workflow characteristics.;  Peleg [column 23 lines 40-53], [Figure 15].

Peleg [column 12 lines 7-16] teaches the Event Decision and Classification Engine 207 generated data regarding each event, such as start time, end time, an accumulated magnitude of the event such as total water lost, status, and physical units of the event.

Peleg [column 12 lines 40-45] teaches events sent to Event Tracking Interface 210 may be filtered by the user of the system (e.g., an administrator of the system, a leak manager). For example, a user tasked with only repairing leaks may only see leak events.; Peleg [column 12 lines 47-49]  For example, a leakage manager (division) may elect to view only high confidence leak events, or only leaks with magnitude above some fixed threshold. Peleg [column 12 lines 38-60].

(Peleg teaches as total water lost, status, and physical units of the event, a leak manager and an administrator of the system); (The labels a leaker a leak manager and an administrator of the system, are merely names and labels indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations (by division, linear feet, units, and/or a combination thereof) do not patentability distinguish the claims from the cited prior art.)

Peleg [column 23 lines 14 -25] teaches Figure 14 represents a graph module depicting data collected by the system, and allowing the user to further explore, customize, and change the graphs provided by the system for each event. The user of UI 1401 may select one or more meters and a variety of graph types form meters list and graph control panel 1402.  Data associated with the selected meter(s) may be produced in graph 1403. Peleg [column 23 lines 7-25], [Figure 14].



Regarding Claim 7, 

The method of claim 6, wherein the display includes one or more selection options for one or more of opening, closing, reassigning, and/or renegotiating associated with the one or more tickets.  

Peleg [column 13 lines 6-14] teaches users may assign ownership or responsibility of an event or tasks related to the event to other users of the system For example, a leakage analyst may assign (reassign) a particular suspected leak to an adjacent zone’s water engineer., Peleg [Figure 2], [Figure 11]-[Figure 15].



Regarding Claim 8, 

A system comprising: a location and marking system configured to be in electronic communication with a plurality of users; the location and marking system comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to:  receive location information data associated with one or more assets; generate one or more maps based on the location information data; display the one or more maps through a graphical user interface, each map covering at least a portion of the one or more assets; receive an input to select one or more map types based on the one or more assets;  and display the one or more selected map types.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 8 is directed to, “ a system comprising: a location and marking system configured to be in electronic communication with a plurality of users; the location and marking system comprising:”, “one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to”,  Peleg discloses the system as claimed [column 6 lines 19-26],[column  24 lines 25-40].], [Figure 1]. 


	
Regarding Claim 9,  

The system of claim 8, wherein the one or more maps include one or more representations of the one or more assets based at least in part on corresponding actual physical locations of the one or more assets.  

[similar to claim 2]



Regarding Claim 10, 

The system of claim 8, wherein the one or more map types include one or more of a gas distribution map type, a gas transmission map type, an electrical distribution map type, an electrical transmission map type, a hydroelectric map type, a fiber map type, or a combination thereof.  

[similar to claim 3]



Regarding Claim 11, 

The system of claim 8, the instructions further configured to: generate one or more tickets associated with the one or more assets; and display the one or more tickets.  

[similar to claim 4]



Regarding Claim 12, 

The system of claim 11, the instructions further configured to: generate a split screen display view including the one or more tickets and the one or more map within a single display.  

[similar to claim 5]



Regarding Claim 13, 

The system of claim 11, the instructions further configured to: generate a dashboard display of the one or more tickets filtered by one or more of division, linear feet, and/or units.  





Regarding Claim 14, 

The system of claim 13, wherein the display includes one or more selection options for opening, closing, reassigning, or renegotiating associated with the one or more tickets.  

[similar to claim 7]



Regarding Claim 15, 

A device comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to: receive location information data associated with one or more assets; generate one or more maps based on the location information data; display the one or more maps through a graphical user interface provided by the device, each map covering at least a portion of the one or more assets; receive an input to select one or more map types based on the one or more assets; and display the one or more selected map types.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to, “ A device comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to”,  Peleg discloses the device as claimed [column 6 lines 19-26],[column  24 lines 25-40].], [Figure 1]. 



Regarding Claim 16,  

The device of claim 15, wherein the one or more maps include one or more representations of the one or more assets based at least in part on corresponding actual physical locations of the one or more assets.  

[Similar to claim 2]



Regarding Claim 17, 

The device of claim 15, wherein the one or more map types include one or more of a gas distribution map type, a gas transmission map type, an electrical distribution map type, an electrical transmission map type, a hydroelectric map type, a fiber map type, and/or a combination thereof.  

[Similar clam 3]



Regarding Claim 18,  

The device of claim 15, further comprising: generating one or more tickets associated with the one or more assets; and displaying the one or more tickets.  

[Similar to claim 4 ]



Regarding Claim 19,  

The device of claim 18, the instructions further configured to: generate a split screen display view including the one or more tickets and the one or more map within a single display.  

[Similar to claim 5]



Regarding Claim 20,  

The device of claim 18, the instructions further configured to: generating a dashboard display of the one or more tickets filtered by division, linear feet, units, or a combination thereof.


[Similar claim 6]



Conclusion
The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Tompkins (2009, Distribution Dispatcher or System Operator Incident Prevention) discloses dispatching operators using a SCADA system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623